DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, independent claim 1 is drawn to a multimodal imaging apparatus, wherein “a first attenuation estimate associated with the first measured projection data is based on the second measured projection data.” 
The aforementioned limitation renders the claim ambiguous, since it is unclear how the apparatus is configured to carry out the recited functionality. Examiner further notes that claim 1 is considered indefinite since it appears that the claim omits an essential component needed to carry out the recited function. Support for this conclusion is found at least in the specification (see for example, U.S. Patent Application Publication 20200170598, para. [0074]). Claims 2-18 are similarly rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 19
A method of correcting image artifacts using a multimodal imaging apparatus, comprising:
receiving first measured projection data from a first source of radiation, the first source of radiation configured for imaging radiation; 
receiving second measured projection data from a second source of radiation, the second source of radiation configured for at least one of imaging radiation or therapeutic radiation, wherein the second source of radiation has an energy level more than the first source of radiation, and wherein the first measured projection data comprises more attenuation than the second measured projection data; and 
determining a first attenuation estimate associated with the first measured projection data based on the second measured projection data.


Analysis
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A - Prong 1: Judicial Exception recited?
Yes. The claim (starting from point “12” above, to avoid redundancy) recites the limitations of: 
determining a first attenuation estimate associated with the first measured projection data based on the second measured projection data.
[Examiner note(s): that the aforementioned limitation, as a whole, falls into the “mental process” group of abstract ideas. It should be noted, that the use of a physical aid (e.g. pen and paper, slide rule, or a calculator) does not negate the mental nature of the limitations. Examiner does not limit the “determining” step to a mathematical/algorithmic computation, but under a broadest reasonable interpretation, considers “determining” to include an evaluation or comparison, which is indicative of a mental process. For completeness of analysis, Examiner considers points 10 and 11 above as data gathering steps].
Step 2A - Prong Two: Integration into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
[Examiner note(s): To paraphrase claim 19, the claim requires data gathering and a determination to be made]
Step 2B
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept.
Dependent claim 20, when analyzed as a whole, is held to be patent ineligible under 35 USC 101 because the additional recited limitation fails to establish that the claim is not directed to a mental process grouping of abstract ideas. The dependent claim further limits the process, but does not add anything significantly more that would make the claim patent eligible.
Dependent claims 21- 24, when analyzed as a whole, is held to be patent eligible. Dependent claim 21 integrates the judicial exception into a practical application. Claims 21-24 however, remain rejected by virtue of their dependency on independent claim 19.
Allowable Subject Matter
Claim 25 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 25, the examiner found no reference in the prior art that disclosed or rendered obvious a radiotherapy delivery device comprising: 
a data processing system configured to: 
receive measured projection data from a first source of radiation and a second source of radiation, wherein a first measured projection data from the first source of radiation comprises more attenuation than a second measured projection data from the second source of radiation; 
determine a first attenuation estimate associated with the first measured projection data based on the second measured projection data; and 
combine the first measured projection data and the first attenuation estimate to reconstruct an image during IGRT and including all imitations recited in independent claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

    PNG
    media_image1.png
    394
    542
    media_image1.png
    Greyscale

U.S. Patent Application Publication 20090283682

[0029] FIG. 1 illustrates an image acquisition system 10 in accordance with some embodiments of the present application. The system 10 includes a gantry 12, and a patient support 14 for supporting a patient 16. The system 10 also includes a first x-ray source assembly 20A mounted to the gantry 12 for projecting a beam of x-rays at a first energy, … towards a first detector assembly 24 …The system 10 further includes a second x-ray source assembly 20B that projects a beam of x-rays at a second energy … towards a second detector assembly 22 .... 
[0031] … In an alternative embodiment, the first x-ray source assembly 20A is configured to deliver low energy x-ray beams, and the first detector assembly 24 is configured to generate projection data in response to radiation at low energy levels; the second x-ray source assembly 20B is configured to deliver high energy x-ray beams, and the second detector assembly 22 is configured to generate image data in response to radiation at high energy levels.



    PNG
    media_image2.png
    585
    465
    media_image2.png
    Greyscale

U.S. Patent Application Publication 20110142312
Abstract
A CT system includes a rotatable gantry having an opening for receiving an object to be scanned, and a controller configured to obtain kVp projection data at a first kVp, obtain kVp projection data at a second kVp, extract data from the kVp projection data obtained at the second kVp, add the extracted data to the kVp projection data obtained at the first kVp to generate mitigated projection data at the first kVp, and generate an image using the mitigated projection data at the first kVp and using the projection data obtained at the second kVp.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884